DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

September 30, 2011

FROM:

Cindy Mann
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Medicaid Cost Sharing – FY 2012 Update to Nominal Cost Sharing
and
Calendar Year (CY) 2011 October through December and Calendar Year
(CY) 2012 January through September Phased-down State Contribution
Final Per-Capita Rates

This Informational Bulletin provides information regarding the FY2012 Medicaid nominal cost
sharing amounts, as well as the phased-down State contribution full dual-eligible per capita
Medicaid drug payment amount for October through December 2011 and January through
September 2012.
Medicaid Cost Sharing – FY 2012 Update to Nominal Cost Sharing
Per section 1916(h) of the Social Security Act, the Centers for Medicare & Medicaid Services
(CMS) is required to update the Medicaid nominal cost sharing amounts for each Federal fiscal
year beginning on October 1. As described at 42 CFR 447.54, the following updated amounts,
effective October 1, 2011, are calculated based on the change in the medical care component of
the consumer price index for all urban consumers (CPI-U). The net change in CPI-U from
September 2009 to September 2010 is 3.4 percent. The maximum copayment amounts were
rounded up to the next highest 5-cent increment without considering any rounding adjustment in
the prior year.
FY 2012 Maximum Nominal Copayment Amounts
State payment for service
FY 2012 Maximum copayment
$10 or less

$0.65

$10.01 to $25

$1.30

$25.01 to $50

$2.55

$50.01 or more

$3.80

FY 2012 Maximum Nominal Deductible and MCO Copayment Amounts
State payment for service
FY 2012 Maximum copayment
Deductible
Managed Care Organization
Copayment

$2.55
$3.80

Questions related to these cost sharing amounts may be directed to Rebecca Bruno at 410-7865568 or Rebecca.Bruno@cms.hhs.gov
Calendar Year (CY) 2011 October through December and Calendar Year (CY) 2012
January through September Phased-down State Contribution Final Per-Capita Rates
The Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (MMA) requires
that CMS notify each State, no later than October 15 of each CY, of its annual per capita drug
payment expenditure amount for the following year. Payments for the phased-down State
contribution are made on a monthly basis. These payments are defined by the MMA to be the
product of the annual per capita full dual-eligible drug payment amount and the monthly State
enrollment of full dual eligibles. The phased-down State contribution full dual-eligible per capita
Medicaid drug payment amount for January through September 2012 are included in this
bulletin, as required by the MMA.
Since State phased-down per capita rates have reverted to using original, unenhanced Federal
Medical Assistance Percentages (FMAPs), we have also included in Attachment 1 the phaseddown State contribution full dual-eligible per capita Medicaid drug payment amount for October
through December 2011. The per capita drug expenditure amount for October through December
2011 is based on the value for July through September 2011, adjusted for the change in FMAP, if
any, between FY 2011 and FY 2012. The per capita drug expenditure amount for January
through September 2012 is based on the value for October through September 2011 with the
following adjustments:
1. The value is adjusted by the annual percentage increase (API) in per capita Part D
expenditures for the 2012 contract year (3.34 percent), along with an adjustment to account for
revisions to prior year estimates of per capita drug cost growth from 2003 to 2006 (0.74 percent).
This results in a total growth rate of 4.10 percent.
2. The phased-down contribution percentage is reduced from 81-2/3 percent of projected State
per capita expenditures to 80 percent.
3. Based on the effects of the API update and the reduction in the phased-down contribution
percentage, the net change in the State phased-down per capita drug payment amount for
CY2012 is 1.98 percent. Details are described in Attachment 2, provided by the CMS Office of
the Actuary.
Questions regarding these calculations may be directed to Yong Li, Division of Information
Analysis and Technical Assistance, Data and Systems Group, at 410-786-3882 or via email at
yong.li@cms.hhs.gov.

ATTACHMENT 1: Phased-down State Contribution Rates October 2011 through
September 2012
STATE
AK
AL
AR
AZ
CA
CO
CT
DC
DE
FL
GA
HI
IA
ID
IL
IN
KS
KY
LA
MA
MD
ME
MI
MN
MO
MS
MT
NC
ND
NE
NH
NJ
NM
NV
NY
OH
OK
OR
PA
RI
SC
SD
TN
TX
UT
VA
VT
WA
WI
WV
WY

STATE NAME
Alaska
Alabama
Arkansas
Arizona
California
Colorado
Connecticut
District of Columbia
Delaware
Florida
Georgia
Hawaii
Iowa
Idaho
Illinois
Indiana
Kansas
Kentucky
Louisiana
Massachusetts
Maryland
Maine
Michigan
Minnesota
Missouri
Mississippi
Montana
North Carolina
North Dakota
Nebraska
New Hampshire
New Jersey
New Mexico
Nevada
New York
Ohio
Oklahoma
Oregon
Pennsylvania
Rhode Island
South Carolina
South Dakota
Tennessee
Texas
Utah
Virginia
Vermont
Washington
Wisconsin
West Virginia
Wyoming

OCT - DEC 2011
149.09
64.53
55.17
50.06
100.77
129.84
159.74
57.29
117.35
122.53
78.17
92.00
108.28
85.56
130.52
88.94
117.32
74.50
77.25
106.96
136.45
83.59
65.51
131.70
117.78
51.79
88.64
92.98
102.08
118.35
151.69
163.20
54.24
108.26
120.34
116.37
71.56
98.85
126.49
124.26
54.82
108.76
100.35
85.12
88.21
137.43
105.72
130.09
106.58
66.23
143.63

JAN - SEP 2012
152.03
65.80
56.26
51.05
102.76
132.41
162.89
58.42
119.67
124.95
79.71
93.82
110.42
87.25
133.10
90.69
119.63
75.97
78.78
109.07
139.15
85.24
66.81
134.30
120.11
52.82
90.39
94.82
104.10
120.69
154.69
166.43
55.31
110.40
122.71
118.67
72.98
100.81
128.99
126.72
55.90
110.91
102.34
86.80
89.96
140.14
107.81
132.66
108.68
67.54
146.47

ATTACHMENT 2: Phased-Down State Contribution to Part D
Annual Rate Update for 2012
The Medicare Prescription Drug, Improvement, and Modernization Act of 2003
(MMA) requires CMS to calculate the payment rates for the Phased-Down State
Contribution (PDSC) to Part D each year using the latest available National
Health Expenditure (NHE) estimates of per capita drug expenditure growth for
the period 2003 to 2006, combined with the annual percentage increase (API) in
average per capita aggregate Part D expenditures for 2007 and later years, as
defined in section 1860D-2(b)(6) of the Social Security Act. As announced on
April 4, 2011, the API for 2012 is 3.34%. 1 Details of the API calculation are
contained in the advance notice dated February 18, 2011. 2
The 2012 API includes an adjustment for revisions to the 2007, 2008, 2009,
2010, and 2011 percentage increases, based on subsequent data and
projections, as described in the February 18 advance notice. Since the MMA
requires use of the latest NHE estimates for 2003 through 2006, the 2012 PDSC
rates also reflect updates to estimates of per capita prescription drug expenditure
growth for the period 2003 to 2006 that have occurred since the promulgation of
the 2011 rates. The 2011 rates were based on historical NHE estimates from
January 2010 and reflected a cumulative per capita prescription drug expenditure
growth rate of 21.00% from 2003 to 2006. The current, January 2011, NHE
estimates show a cumulative growth rate of 21.89% for the same period. 3
Accordingly, the 2012 PDSC rates include a multiplicative adjustment of 0.74%

1 See http://www.cms.gov/MedicareAdvtgSpecRateStats/Downloads/Announcement2012.pdf,

Attachment IV.
2
See http://www.cms.gov/MedicareAdvtgSpecRateStats/Downloads/Advance2012.pdf, Attachment IV.
3
The current per capita estimates are $603 for 2003 and $735 for 2006. These values are derived from data found at
https://www.cms.gov/NationalHealthExpendData/downloads/nhe2009.zip.

(1.2189/1.2100 – 1) to account for the updated 2003 to 2006 growth estimates.
When applied to the 2012 API of 3.34%, this adjustment results in a net per
capita prescription drug expenditure increase for 2012 of 4.10% (1.0334 × 1.0074
– 1).
The final PDSC payment rates include a discount factor (the “factor for the
month” specified in section 1935(c)(5)), which is 80% in 2012. Since the factor
for 2011 was 812/3%, the 2012 payment rates will include an adjustment of
−2.04% (80 / 812/3 – 1) and the net payment rate will increase by 1.98% (1.0410
× (1 – 0.0204) – 1 = 0.0198). The table below summarizes these calculations.
2012 Phased-down State Contribution Payment Rate Increase
Annual Percentage Increase for

3.34%

2012
Adjustment for updated 2003-2006

0.74%

growth
2012 PDSC per capita expenditure

4.10%

increase
Change in discount factor

−2.04%

Final 2012 PDSC payment rate

1.98%

increase
Note: Percentages in this table are multiplicative, not additive. Calculations based on displayed
values may vary from results shown, since values are carried to additional decimal places.

Office of the Actuary
August 31, 2011

